Citation Nr: 1619461	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertensive heart disease as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to July 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 

FINDING OF FACT

The Veteran has hypertensive heart disease, and it is proximately due to his previously service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart disease as secondary to hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

As discussed infra, the Veteran is being granted service connection.  Therefore, an exhaustive discussion on VA's compliance with the duties to notify and assist is unnecessary, because any failure to comply with the duties to notify and assist would be harmless error.




Hypertensive Heart Disease

The Veteran is entitled to secondary service connection for hypertensive heart disease; which he contends was caused by his hypertension.  Secondary service connection means that the Veteran has a disease or disorder that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310.  As described infra, the Veteran is correct, and secondary service connection for hypertensive heart disease as secondary to hypertension is granted.

A December 2013 electrocardiogram (EKG) indicated that the Veteran had a first degree atrioventricular (AV) block, and that he met the voltage criteria for left ventricular hypertrophy (LVH).  See December 2013 VA Examination, pp. 5-4.

The Veteran's private physician submitted an opinion indicating that the Veteran had a number of heart conditions including hypertensive heart disease and LVH, and the private physician further indicated that medical literature establishes that hypertensive heart disease is a term generally applied to a number of heart conditions including LVH.  The private physician went on to opine that the Veteran's hypertensive heart disease was caused by hypertension.  See July 2014 Private Medical Opinion.  

The Board finds the private opinion persuasive and affords it great weight, because it is based on sufficient facts and data (an EKG result consistent with LVH) applied to reliable principles and methods (medical literature establishing LVH as a form of hypertensive heart disease).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the weight of the evidence indicates that it is at least as likely as not that the Veteran has LVH and therefore hypertensive heart disease proximately caused by his hypertension.  The Veteran has been previously granted service connection for hypertension.  See January 2014 Rating Code Sheet.  Accordingly, the Veteran's hypertensive heart disease is proximately due to a previously service-connected disability, and secondary service connection for hypertensive heart disease is granted.


ORDER

Service connection for hypertensive heart disease as secondary to hypertension is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


